DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/22 has been entered.

Claims 1-21 are pending.  Claims 1-2, 5, 8-10 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1, 4-6, 8, 11-13, 15 and 18020 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 09/15/2022 have been fully considered but they are not persuasive.
In light of applicant’s claim amendments, the rejection under 35 USC § 112  is withdrawn.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zamora Martinez et al. (US Pub. 20210117529 A1) and further in view of Kolman et al. (US Pat. 9122866 B1).

	Regarding claim 1, Zamora discloses a method, implemented on a machine having at least one processor, storage, and a communication platform for authenticating a user, comprising: 
initiating a liveness detection session prior to authenticating a person claiming to be an authorized user (Fig. 1); 
selecting one of a challenge approach  and a non-challenge approach for liveness detection, wherein the challenge approach requests the person to take an action (para. 19- the user may be requested to wink an eye (i.e. challenge approach) and corresponding video capture may be analyzed to verify whether said eye wink has been performed at e.g. a particular instant, as part of e.g. liveness verification(s).) while the non-challenge approach requests the persons eye to react to visual signals presented to the person, wherein the action is different from the persons eye reacting to the visual signals (para. 72- The detection of light and/or color changes may be performed taking into account (or not taking into account) that the lighted personal video(s) have been captured with a varying artificial light source in terms of e.g. illumination level. (i.e. non-challenge approach) These different illumination levels may have been (or not have been) randomly varied or following (or not following) a time variant function, within same or different video capture(s). Additionally or alternatively, the detection of light and/or color changes may be performed taking into account (or not taking into account) that the lighted and unlighted personal video(s) have been captured with different exposure times, which may include (or not include) different exposure times randomly varied. Additionally or alternatively, the detection of light and/or color changes may comprise detecting light changes in an eye's pupil represented in the lighted and unlighted face video(s). This may be performed taking into account (or not taking into account) light intensity changes (presumably) due to light reflections in the pupil and/or pupil shape changes); 
capturing one or more pictures of the person when the person takes the action or reacts in  response to the visual signals (para. 74- the aforementioned detection of light and/or color changes may comprise detecting whether the human motion reactions detected in the lighted personal video(s)); 
determining whether the person is live based on one or more expected features observed from the authorized user and corresponding one or more features extracted from the one or more pictures. (para.18-19, 64- the user may be requested to wink an eye and corresponding video capture may be analyzed to verify whether said eye wink has been performed at e.g. a particular instant, as part of e.g. liveness verification)
Zamora does not specifically teach selecting a challenge based on a configuration related to the authorized user. However, this concept is well known and used in the art as evidenced by Kolman (see Figs. 5 & 6) and therefore, one skilled in the art would have found it obvious to utilize it in Zamora as a simple alternative to achieve the desirable effect of having challenges/stimuli customized to the user rather than randomly selected to insure the strength of the challenge is sufficient for the security level required of a post-authentication process/transaction, etc.  

Regarding claim 2, Zamora discloses the method of claim 1, wherein the challenge approach is pre-planned with respect to the authorized user or is dynamically determined. (para. 66-  Regarding the aforementioned system stimuli, they may be lighting (e.g. based on light and/or color), acoustic, mechanical, thermal, requested user actions (e.g. asking the user to wink), and/or absence of stimuli. Additionally or alternatively, any of previous stimuli may be planned over time to follow a previously prepared deterministic schedule, a stochastic probability distribution of stimuli, or any predetermined mathematical model.; para. 19- At least some of the verifications performed by the method may comprise emitting (random) instructions (at e.g. random timing) to the user and verifying whether said instructions have been executed and captured.)

Regarding claim 3, Zamora discloses in the method of claim 1, wherein the step of determining comprises: determining that the one or more pictures of the person indicate a change of a detectable portion of the person's iris and a shape change of the person's eye; determining that the changes indicated by the one or more pictures of the person match the one or more expected features; and based on the match, determining that the person is live. (para. 69- the detection of spatial change(s) by using the aforementioned techniques may comprise (or not comprise) specifically inferring (or detecting) pupil shape change(s) and/or blink(s) in eyes of the human body represented in the personal video(s).)

Regarding claim 4, Zamora discloses in the method of claim 1, wherein the action includes making of a smile, frowning, sad, or happy expression. (para. 76- or alternatively, the detection of light and/or color changes may comprise detecting, in the personal video(s), an executed human action indicating features of a visual stimulus included in the requested human action, performed as a consequence of those visual stimuli; e.g. human motion indicating a sad reaction to a sad visual stimulus)

Regarding claim 5, Zamora discloses in the method of claim 1, wherein the one or more expected features comprise one or more expected iris features resulting from the action or reaction and one or more signature facial features resulting from the action or reaction. (para. 72- Additionally or alternatively, the detection of light and/or color changes may comprise detecting light changes in an eye's pupil represented in the lighted and unlighted face video(s). This may be performed taking into account (or not taking into account) light intensity changes (presumably) due to light reflections in the pupil and/or pupil shape changes)

Regarding claim 6, Zamora discloses in the method of claim 1, wherein the step of determining comprises: analyzing the one or more pictures of the person in response to the action or reaction; identifying a set of observed features from the one or more pictures based on one or more expected features; making a determination as to whether the person is live based on whether the set of observed features is consistent with the one or more expected features. (para. 65- predefined liveness-detection criteria may be implemented (through e.g. machine learning) to cause image processing of one or more personal videos (or sequence or array or set of images or frames) included in the one or more captures (from the capturing module 109) so as to detect biometric features corresponding to liveness indicia. Instructions may have been provided to corresponding user/person to prompt him/her to take the personal video(s) e.g. from an identification document (ID doc video) and/or in a selfie way (selfie video), and/or capturing the video(s) with a device/camera not belonging to the user/person (to be authenticated).)

Regarding claim 7, Zamora discloses in the method of claim 1, further comprising: authenticating the person, if the person is live, based on a first set of features representing an iris of the authorized user and a second set of features representing the iris of the person. (para. 19- the corresponding user may simply use the capturing device to capture e.g. a selfie photo and/or selfie video, and eventually also selfie audio and/or any other type of selfie recording for (biometric) authentication. A selfie photo or selfie video recording or capturing, regardless of the type of recording, may comprise capturing a specific type of information (face picture, video recording, etc.) corresponding to the user/person to be authenticated. The capture may be triggered by a deliberate action performed by the user/person (e.g. framing the face within the camera capturing area, making a gesture, pushing buttons, saying something, etc.). These captures may then be processed by the “authentication” method to discern whether the user is really the person who he/she claims to be. At least some of the verifications performed by the method may comprise emitting (random) instructions (at e.g. random timing) to the user and verifying whether said instructions have been executed and captured. The random instructions and time instants may be sampled from a predefined probability distribution, or following a particular mathematical function. For example, the user may be requested to wink an eye and corresponding video capture may be analyzed to verify whether said eye wink has been performed at e.g. a particular instant, as part of e.g. liveness verification(s).)

Regarding claims 8-14, they recite a computer program that when executed, performs the functional steps of method claim 1-7, and thus, rejected for the same rationale. 

Regarding claims 15-21, they are rejected as applied to claims 1-7 because a corresponding system would have been necessitated to carry forth the method steps of claims 1-7.  The applied prior art also discloses the corresponding architecture.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A CORUM JR/Examiner, Art Unit 2433        
/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433